       Case 2:16-cr-00183-TOR      ECF No. 32   filed 07/07/20   PageID.382 Page 1 of 8




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO. 2:16-CR-0183-TOR
 8                               Plaintiff,            2:16-CR-0215-TOR

 9           v.                                    ORDER DENYING DEFENDANT’S
                                                   MOTION TO REDUCE SENTENCE
10    JORGE AYALA MAGANA,

11                               Defendant.

12         BEFORE THE COURT are Defendant’s Motions for Compassionate

13   Release Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF Nos.

14   30, 42, in the listed files respectively. The Government has submitted its

15   opposition. ECF Nos. 31, 43, respectively. The Court has reviewed the record and

16   files herein, and is fully informed.

17                                     BACKGROUND

18         On April 13, 2017, Jorge Ayala Magana appeared before the Court and

19   entered a plea of guilty to the Indictment filed on December 20, 2016, charging

20   him with Possession with the Intent to Distribute 50 Grams or More of Actual



        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 1
       Case 2:16-cr-00183-TOR     ECF No. 32   filed 07/07/20   PageID.383 Page 2 of 8




 1   Methamphetamine, in violation of 21 U.S.C. § 841(a)(1); Possession with the

 2   Intent to Distribute 100 Grams or More of a Mixture and Substance Containing a

 3   Detectable Amount of Heroin, in violation of 21 U.S.C. § 841(a)(1); and

 4   Possession with the Intent to Distribute a Mixture and Substance Containing a

 5   Detectable Amount of Cocaine, in violation of 21 U.S.C. § 841(a)(1). ECF Nos.

 6   24, 26 (case # 2:16-CR-0215-TOR). On October 12, 2017, this Court sentenced

 7   Defendant to, inter alia, a 180-month term of imprisonment, followed by a 6-year

 8   term of supervised release. ECF No. 38.

 9         Additionally, on October 12, 2017, Defendant admitted violation of his

10   supervised release arising from a prior conviction in the District of Montana.

11   Defendant admitted possession of methamphetamine, heroin and cocaine on

12   December 3, 2016, the basis for the new charges in the Eastern District of

13   Washington. ECF Nos. 9, 28 (case # 2:16-CR-0183-TOR). Defendant’s

14   supervised release was revoked and he was sentenced to a 60-month term of

15   imprisonment, 36 months concurrent and 24 months consecutive to the term of

16   imprisonment imposed in case number 2:16-CR-0215-TOR. Id. Defendant was

17   remanded to the custody of the U.S. Marshal for service of his sentences. His

18   projected release date is now May 31, 2031. ECF Nos. 31 at 2, 43 at 2,

19   respectively.

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 2
       Case 2:16-cr-00183-TOR     ECF No. 32    filed 07/07/20   PageID.384 Page 3 of 8




 1          Defendant sought compassionate release, which was denied on April 21,

 2   2020. ECF Nos. 30-3, 42-3, respectively. The Government concedes Defendant

 3   has exhausted his administrative remedies. ECF Nos. 31 at 5, 43 at 5, respectively.

 4          On June 23, 2020, Defendant filed the instant motions in both cases seeking

 5   compassionate release. ECF Nos. 30, 42, respectively. Defendant seeks to be

 6   released because if he catches COVID-19, his chances of surviving are slim to

 7   none. ECF Nos. 30 at 3, 42 at 3, respectively. He explains that he has high blood

 8   pressure, high cholesterol, asthma, obesity, diabetes, and obstructive sleep apnea.

 9   Id. at 3-4.

10                                      DISCUSSION

11      A. Eligibility for Compassionate Release

12          Federal courts have the statutory authority to modify an imposed term of

13   imprisonment for two reasons: compassionate release under 18 U.S.C. § 3582(c)(1)

14   or based on a change in the sentencing guidelines under 18 U.S.C. § 3582(c)(2).

15   Until recently, motions for compassionate release could only be brought to the

16   Court by the Director of the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A) (2002).

17   However, after the December 2018 passage of the First Step Act, defendants may

18   now bring their own motions for compassionate release after exhausting

19   administrative remedies within the Bureau of Prisons or by waiting 30 days after

20   receipt of their request by the warden of defendant’s facility, whichever is earlier.




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 3
       Case 2:16-cr-00183-TOR     ECF No. 32     filed 07/07/20   PageID.385 Page 4 of 8




 1   18 U.S.C. § 3582(c)(1)(A) (2018).

 2         A defendant may be eligible for compassionate release: (1) if the Court finds

 3   “extraordinary or compelling reasons” to warrant a sentence reduction; or (2) if the

 4   defendant is at least 70 years old, has served at least 30 years in prison pursuant to

 5   a sentence imposed for the offense for which the defendant is currently imprisoned,

 6   and the defendant is determined not to pose a risk of danger to the community. 18

 7   U.S.C. § 3582(c)(1)(A). Under either eligibility prong, the Court must also find

 8   that a sentence reduction is “consistent with applicable policy statements issued by

 9   the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The

10   Sentencing Guidelines instruct that the Court should consider the sentencing

11   factors set forth in 18 U.S.C. § 3553 when deciding a motion for compassionate

12   release, and that the Court should not grant a sentence reduction if the defendant

13   poses a risk of danger to the community, as defined in the Bail Reform Act.

14   U.S.S.G. § 1B1.13.

15         The Sentencing Commission’s policy statement on sentence reduction

16   mirrors the language of the compassionate release statute, but it has not yet been

17   updated to reflect the procedural changes implemented by the First Step Act.

18   U.S.S.G. § 1B1.13. “While that particular policy statement has not yet been

19   updated to reflect that defendants (and not just the [Bureau of Prisons (“BOP”)])

20   may move for compassionate release, courts have universally turned to U.S.S.G.




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 4
       Case 2:16-cr-00183-TOR     ECF No. 32    filed 07/07/20   PageID.386 Page 5 of 8




 1   § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that

 2   may warrant a sentence reduction.” United States v. McGraw, No. 2:02-cr-00018-

 3   LJM-CMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019) (gathering cases).

 4   The sentence reduction policy statement outlines four categories of circumstances

 5   that may constitute “extraordinary and compelling reasons” for a sentence

 6   reduction: (1) the defendant suffers from a medical condition that is terminal or

 7   substantially diminishes the defendant’s ability to provide self-care in a

 8   correctional environment; (2) the defendant is at least 65 years old, is experiencing

 9   a serious deterioration in health due to the aging process, and has served at least 10

10   years or 75% of his or her term of imprisonment; (3) family circumstances

11   involving the death or incapacitation of the caregiver of the defendant’s minor

12   child or the incapacitation of the defendant’s spouse or registered partner; or (4)

13   other reasons, other than or in combination with the other listed circumstances, that

14   are extraordinary and compelling. U.S.S.G. § 1B1.13, Application Note 1.

15   Defendant’s motion will be analyzed under the catch-all provision, “other reasons”

16   that are “extraordinary and compelling.”

17      B. Exhaustion or Lapse of 30 days

18         A warden denied Defendant’s compassionate release request on April 21,

19   2020. ECF Nos. 30-3, 42-3, respectively. The Government concedes Defendant

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 5
       Case 2:16-cr-00183-TOR     ECF No. 32   filed 07/07/20   PageID.387 Page 6 of 8




 1   has exhausted his administrative remedies. ECF Nos. 31 at 5, 43 at 5, respectively.

 2   Accordingly, the Court finds Defendant has exhausted his administrative remedies.

 3      C. Extraordinary and Compelling Reasons

 4         Defendant contends that his medical condition presents an extraordinary and

 5   compelling reason to justify a reduction in sentence. Defendant, age 43, argues

 6   that his medical condition, high blood pressure, high cholesterol, asthma, obesity,

 7   diabetes, and obstructive sleep apnea, make his chances of surviving slim to none.

 8   ECF Nos. 30 at 3-4, 42 at 3-4, respectively. Whether Defendant is housed in

 9   prison or released, the virus continues to spread throughout society. Just because

10   he fears an infection does not warrant immediate release. In this case, there are no

11   extraordinary and compelling reasons for a reduction in sentence.

12      D. Factors under 18 U.S.C. § 3553(a)

13         18 U.S.C. § 3582(c) and the Sentencing Guidelines instruct that the Court

14   should consider the sentencing factors set forth in 18 U.S.C. § 3553(a) when

15   deciding a motion for compassionate release.

16         At the time of the original sentencing, the Court fully considered those

17   factors and imposed a sentence that was sufficient but not greater than necessary to

18   comply with and fulfill the goals of sentencing. Once again, the Court has fully

19   considered these factors in light of the developments since sentencing. Of

20   particular note is that the criminal conduct here was not a one time event, but was




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 6
       Case 2:16-cr-00183-TOR      ECF No. 32     filed 07/07/20   PageID.388 Page 7 of 8




 1   repeated conduct of drug trafficking of multiple substances, including cocaine,

 2   heroin and methamphetamine. Significantly, while Defendant was on supervised

 3   release from the District of Montana, he was arrested again for possession with

 4   intent to deliver a controlled substance.

 5           The sentence the Court imposed was “sufficient, but not greater than

 6   necessary,” to comply with the purposes of § 3553(a), including to reflect the

 7   seriousness of the offense, to promote respect for the law, to provide just

 8   punishment for the offense and to afford adequate deterrence to this criminal

 9   conduct. The sentence imposed remains sufficient but not greater than necessary

10   to comply with the purposes of sentencing.

11      E. Danger to any Person and the Community under 18 U.S.C. § 3142(g)

12         By seeking release, Defendant implies that he poses no danger to the

13   community. While Defendant’s underlying crime is not categorized as a violent

14   crime, it is a serious drug trafficking offense that carries with it a rebuttable

15   presumption of detention and demonstrates the risk he presents to the safety of the

16   community. At this time, the Court finds Defendant continues to pose a risk to the

17   community if he were released.

18                                      CONCLUSION

19         Although Defendant’s health condition is unfortunate, the Court declines to

20   exercise its discretion to reduce Defendant’s sentence because extraordinary and




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 7
       Case 2:16-cr-00183-TOR     ECF No. 32   filed 07/07/20   PageID.389 Page 8 of 8




 1   compelling reasons do not warrant such a reduction. Moreover, Defendant has

 2   failed to establish “extraordinary or compelling reasons” which would warrant a

 3   sentence reduction in his case.

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         Defendant’s Motions for Compassionate Release Reduction in Sentence

 6   Pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF Nos. 30, 42, respectively, are

 7   DENIED.

 8         The District Court Executive is directed to enter this Order and furnish

 9   copies to the parties.

10         DATED July 7, 2020.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 8
